                       Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 1 of 6 PageID #: 1
"'·.....   ;




                INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se I (Rev. 12/16)Complaint for a Civil Case)   F

                                                       UNITED STATES DISTRICT COURT
                                                                                           forthe

                                                                         Southern District of Indiana

                                                                                                             1 ~ 2 0 -cv- Z 5 8 4 JRS -TAB'
                                                                                              )       Case No.
                                                                                              )                         (to be filled in by the Clerk's Office)
                                                                                              )



                                                                                                                                   ~Yes []No
                                             Plaintiff(s)                                    )
               (Write the full name of each plaintiff who is filing this complaint.          )       Jury Trial: (dredrnn')
               If the names ofall the plaintiffs cannot fit in the space above,
               please write "see attached" in the space and attach an additional             )
               page with the full list of names.)                                            )
                                                -v-                                          )
                                                                                             )
                                                                                             )


                                            Defendant(s)
                                                                           e+- oJ ~          )
               (Write the full name of each defendant who is being sued. If the
               names of all the defendants cannot fit in the space above, please             )
               write "see attached" in the space and attach an additional page               )
               with the full list ofnames.)




                                                                COMPLAINT FORA CIVIL CASE




                                                                                      NOTICE

                 Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
                 electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
                 security number or full birth date, the full name of a person known to be a minor, or a complete financial account
                 number. A filing may include only: the last four digits of a social security number, the year of an individual's
                 birth, a minor's initials, and the last four digits of a financial account number.

                 Except as noted in this form, plaintiff need not send exhibits, affidavits, grievances, witness statements,
                 evidence, or any other materials to the Clerk's Office with this complaint.

                 In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
                 forma pauperis.




                                                                                                                                                                  Page I of 6
           Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 2 of 6 PageID #: 2


     INSD Pro Se Civil Generic Complaint (umelated to imprisonment) 12/19 (Adapted from AO Pro Se I (Rev. 12116) Complaint for a Civil Case)




I.          Basis for Jurisdiction

            Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types of cases can be heard
            in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
            Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
            question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
            nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of citizenship
            case, no defendant may be a citizen of the same State as any plaintiff.

            What is the basis for federal court jurisdiction?              (check all that apply)

                    ~Federal question                                     D      Diversity of citizenship


            Fill out the paragraphs in this section that apply to this case.


            A.         If the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are
                       at issue in this case.




            B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                       I.         The Plaintiff( s)

                        a.         If the plaintiff is an individual:
                                   The plaintiff,     (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, is                           a citizen of
                                   the State of (name)                             , OR is a citizen of
                                    (foreign nation) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                       b.         If the plaintiff is a corporation, partnership, or other entity:
                                  The plaintiff,     (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _'                              is incorporated under
                                  the laws of the State of (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                  ,   and has its
                                  principal place of business in the State of (name)· _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                  Or is incorporated under the laws of (foreign nation} _ _ _ _ _ _ _ _ _ _ _ _ __
                                  and has its principal place of business in (name)· _ _ _ _ _ _ _ _ _ _ _ _ _ __

                    (If more than one plaintiff is named in the complaint, attach an additional page providing the same
                    information for each additional plaintiff.)



                                                                                                                                                       Page 2 of 6
        Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 3 of 6 PageID #: 3


  INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se I (Rev. 12/16)Complaint for a Civil Case)




                    2.         The Defendant( s)

                               a.         If the defendant is an individual:
                                          The defendant,       (name) _ _ _ _ _ _ _ _ _ _ _ _ _ ,                     is a citizen of
                                          the State of (name)                           , OR is a citizen of
                                           (foreign nation) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                               b.         If the defendant is a corporation, partnership, or other entity:
                                          The defendant,       (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,                             is incorporated under
                                          the laws of the State of (name)                                       , and has its
                                          principal place of business in the State of (name) _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                          Or is incorporated under the laws of (foreign nation} _ _ _ _ _ _ _ _ _ _ _ _ __
                                          and has its principal place of business in (name) _ _ _ _ _ _ _ _ _ _ _ _ _ __


                               (If more than one defendant is named inthe complaint, attach an additional page providing the
                               same iriformationfor each additional defendant.)


                    3.         The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




II.       The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address




                                                                                                                                                  Page 3 of 6
'\
            Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 4 of 6 PageID #: 4


     INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/!9 (Adapted from AO Pro Se 1 (Rev. 12/!6) Complaint for a Civil Case)




             B.         The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation or other entity. For an individual
                        defendant, include the person's job or title (if known). Attach additional pages if needed.


                        Defendant No. 1
                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (if known)


                        Defendant No. 2
                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number                                CKl2) 4o2-flf4 \
                                   E-mail Address (if known)


                        Defendant No. 3
                                   Name
                                   Job or Title (if known)
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address (if known)
                                                                               CA a..'<'~              l ~                ~0 ho·ilitt:~ l ~OIVL
                                                                                 tJral'lye Covrt--/r sA-er:/fFJ ~
                                                                                2o) E /ll&J:1 ~5t
                                                                                /!:tc, );~ ..rM
                                                                                          111/~f                                                Page4 of 6



                                                                           @/12J 7;:_3- cJfJ?
       Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 5 of 6 PageID #: 5


 INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 12/19 (Adapted from AO Pro Se 1(Rev.12/16) Complaint for a Civil Case)



III.     Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
         showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
         dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
         a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.              .                             I
         °" ,.H°'\ , ·;;
                              r: . .
                              \__CAJ        i\:.
                                                   '
                                                            e!
                                                                  \
                                                                      · .-.   r(, .r-
                                                                                  \        ••.     . \'.
                                                                                          0::_~~ ILe">
                                                                                                            '\.     -   D
                                                                                                                                          't fa 'jh..e_/"_S,
                                                                                                                                                 \i
                      l-D\~                             -:S:t'~...            ~\IY\-L              ~ e..




IV.      Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
         amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
         punitive money damages.
       Case 1:20-cv-02584-JRS-TAB Document 1 Filed 10/05/20 Page 6 of 6 PageID #: 6


INSD Pro Se Civil Generic Complaint (W1Telated to imprisonment) 12/19 (Adapted from AO Pro Se l (Rev. 12/16)Complaintfor a Civil Case)



V.        Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.

          I agree to provide the Clerk's Office with any changes to my address where case-related papers may be served.
          I understand that my failure to keep a current address on file with the Clerk's Office may result in the dismissal
          of my case.

          Date of signing:                                     /   L)/ 3   /;io :? 0
          SignatureofP!aintiff                                     ~'1AA-1-··                             e,         P~~




                                                                                                                                         Page 6 of 6
